J-A26013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN B. LEWIS                              :
                                               :
                        Appellant              :   No. 2616 EDA 2019

         Appeal from the Judgment of Sentence Entered August 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003337-2019


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                              FILED: MARCH 8, 2021

        John B. Lewis appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after being convicted following

a non-jury trial of criminal mischief,1 unauthorized use of a motor vehicle,2

fleeing or eluding a police officer,3 and reckless driving.4       Because the

restitution portion of Lewis’ sentence is illegal, we affirm in part, vacate in

part, and remand.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. § 3304(a)(2) (recklessly tampering with tangible property of
another so as to endanger person or property).

2   Id. at § 3928(a).

3   Id. at § 3733(a).

4   Id. at § 3736(a).
J-A26013-20



     The trial court summarized the facts underlying this case as follows:

     On February 1, 2019, [Miguel] Briones parked his gray 2010
     Toyota Corolla with the Pennsylvania license plate KMY 9530, on
     the corner of Cherry Street and 22nd Street, in the city and county
     of Philadelphia. [N.T. Non-Jury] Trial[/Sentencing], [8/8/19], [at]
     9. Mr. Briones testified that he had the following belongings in his
     car: two wallets[,] which [contained] his residency card, his old
     driver’s license, multiple credit cards, [] personal photos[,] a pair
     of Mizuno tennis shoes, a pair of dancing shoes, two older
     generation iPhones, some financial bank statements, and a bucket
     of coins. [Id. at] 19-20.

     On February 14, 2019, at approximately 11:03 a.m., in the area
     of 1300 Point Breeze Avenue, Police Officer [Andrew] Breen saw
     a gray 2010 Toyota Corolla with the Pennsylvania license plate
     KMY 9530. [Id. at] 26-28. Officer Breen entered that tag into his
     computer and the tag came back as stolen status. Id. at 28. At
     that time, Officer Breen radioed in to report that the car in front
     of him was stolen[,] and [he] requested additional officers to
     assist in a traffic stop. Id. After Officer Breen radioed in for
     additional officers, he continued to follow the vehicle down Point
     Breeze Avenue. Id. The stolen vehicle pulled over without a
     request and parked to the left of the roadway. Id. Officer Breen
     pulled in front of the vehicle, exited the [police] vehicle with his
     weapon drawn, and conducted a felony stop. Id. Officer Breen
     approached the driver’s side of the vehicle and ordered . . . [the
     driver, later identified as Lewis] to show him his hands and not to
     move. Id. After multiple attempts to get [Lewis] to show him his
     hands and place the vehicle in park, [Lewis] placed the vehicle
     in reverse and drove backwards onto the sidewalk. Id. at
     29. At the same time, Officer Breen []drew his baton in [an]
     attempt[] . . . to get [Lewis] to stop the vehicle. Id. After hitting
     a nearby building[,][] the vehicle proceeded down the
     street and . . . westbound on the block of 2100 Sears
     [Street]. Id. At that time, there were people on the sidewalk,
     but no one had to jump out [of] the way. Id. at 37.

     The vehicle was recovered by Officer Breen’s supervisor, on the
     2100 block of Sears Street[,] 45 minutes later. Id. [] No driver
     was present. See id. at 37-39. There was significant damage to
     the front bumper and driver’s side quarter panel and the rear
     window was broken. Id. at 38. Officer Breen testified he
     observed a box of chocolates and a container of beer in the cup

                                     -2-
J-A26013-20


        holder inside the vehicle. Id. Officer Breen later identified [Lewis]
        from a photo array. Id. at 41.2
           2[] Office[r] Breen was shown a photo array on March 12,
           2019, about a month after the encounter.

        On March 16, 2019, [Lewis] . . . was picked up for casing other
        vehicles, and he was identified as the individual who[m] Officer
        Breen saw driving the gray 2010 Toyota Corolla with the
        Pennsylvania license plate KMY 9530. Officers recovered Mizuno
        shoes from [Lewis]. See id. at 57. During trial, Mr. Briones
        identified the shoes recovered from [Lewis] as the Mizuno tennis
        shoes that were in his vehicle when it was stolen[.] [H]owever[,]
        the other personal items he identified in the car when it was
        stole[n] were not recovered from the vehicle. See id. at 13, 69-
        70.

Trial Court Opinion, 11/14/19, at 1-3 (one footnote and parenthesis omitted)

(emphasis added).

        Lewis was arrested and charged with the above-stated offenses, as well

as receiving stolen property (RSP);5 he proceeded to a non-jury trial.

Following trial, Lewis was convicted of the above-stated offenses and acquitted

of RSP. On August 8, 2019, the trial court sentenced Lewis to 6-12 months’

imprisonment for criminal mischief, followed by concurrent terms of 18

months of probation each for the remaining charges. The court imposed no




____________________________________________


5   18 Pa.C.S.A. § 3925.




                                           -3-
J-A26013-20



further penalty for reckless driving. Lewis was also ordered to pay $2,1606 in

restitution.7

       Lewis filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. On appeal, he

raises the following issue: “Did not the trial court impose an illegal sentence

of restitution for the victim’s personal items stolen from a car where there was

no connection between that restitution imposed and the crimes for which

[Lewis] was convicted?”            Appellant’s Brief, at 3.   In its brief, the

Commonwealth also contends that the case should be remanded—albeit for a

different reason: the recalculation of restitution “to provide full restitution to

both the victim and his insurance provider.” Appellee’s Brief, at 5.



____________________________________________


6In its sentencing order, the court lists the restitution to be paid under Count
1, criminal mischief/tampering with property.

7 The Commonwealth stated the following at sentencing with regard to
restitution for the victim:

       [The Commonwealth:] The $2,160, Your Honor, Mr. Briones had
       to apply to replace his green card[,] which cost $540. His
       insurance deductible was $1,000. He lost the watch he
       testified to, $280, dancing shoes[,] $120. The volleyball shoes,
       $110. There was Guess cologne in the car, $80. Two containers
       of coins, $30. So[,] the total of the items stolen was $620, the
       cost of replacing the US residency card is $540 and then the
       insurance deductible is $1,000, which is where we get to the total
       of $2,160.

N.T. Waiver Trial/Sentencing, 8/8/19, at 86 (emphasis added).




                                           -4-
J-A26013-20



       On February 14, 2020, Lewis filed a petition requesting this Court vacate

the briefing schedule and allow him to either file a supplemental brief to

address our Court’s recent decision, Commonwealth v. Edwards, 229 A.3d

298 (Pa. Super. 2020), appeal granted in part, 237 A.3d 978 (Pa. 2020),8 or,

in the alternative, remand the matter to the trial court to permit him to file a

supplemental Rule 1925(b) statement.             See Appellant’s Petition To Vacate

Briefing Schedule, 2/14/20, at 1.          Edwards was decided on February 12,

2020—one day after Lewis filed his appellate brief. On March 12, 2020, this

Court issued a per curiam order permitting Lewis to file a supplemental brief,

which he did on April 30, 2020. In that brief, he raised an additional claim for

our review: “Was not the evidence insufficient to sustain [Lewis’] conviction

for criminal mischief,[9] 18 Pa.C.S.A. § 3304(a)(2), where the element of

‘tampering’ was not proven?” Appellant’s Supplemental Brief, at 3.

____________________________________________


8 On August 17, 2020, the Pennsylvania Supreme Court granted Edwards’
petition for allowance of appeal limited to the following issue:

       Did not the Superior Court err in construing 42 Pa.C.S.A. [§] 9765
       in an overly broad manner to bar merger even though all of the
       elements of the recklessly endangering another person offense
       are contained within the elements of the statutory alternative of
       the aggravated assault offense for which the defendant was
       convicted?

Id. at 978. Thus, the Supreme Court’s review will have no bearing on the
issue in the instant case regarding the sufficiency of Lewis’ criminal mischief
conviction.
9In its bill of information, the Commonwealth charged Lewis with criminal
mischief as follows:



                                           -5-
J-A26013-20



       In Edwards, our Court held that damaging a car as a result of a collision

does   not    constitute    tampering     under   subsection   3304(a)(2)   of   this

Commonwealth’s criminal mischief statute.             In that case, eyewitnesses

observed the defendant, travelling at a high rate of speed, strike a moving

vehicle occupied by two adults and one child in a residential neighborhood in

Philadelphia. Id. at 301. The defendant, continuing to drive erratically and

at an excessive speed, collided with multiple parked vehicles along the 6600

block of Sylvester Street and struck a six-year-old child riding her bike on the

sidewalk near her home. Id. The force of the collision sent the child flying

into the air, landing head first into a neighbor’s garden. Id. Defendant then

unsuccessfully attempted to escape by driving the vehicle into another parked

car. Id. Defendant was then seen leaping from the driver’s side of the car

and running away on foot away from the collision site. Id. He was eventually

apprehended by the police. Id. The defendant was found guilty, following a

bench trial, of aggravated assault, aggravated assault—by vehicle, accidents

involving death or personal injury, four counts of criminal mischief-tampering

____________________________________________




Count 1:             Crim’l Misch-Tamper W/Property- (M2)

On or about: 02/20/2019        18 § 3304 §§ A2
Intentionally or recklessly tampered with tangible property of another so as
to endanger person or property.

Victim: Migues Briones
Damaged Property: Vehicle

Bill of Information, 5/14/19, at 1.

                                           -6-
J-A26013-20



with property, simple assault, recklessly endangering another person,

accidents involving damage attended vehicle/property, and possessing an

instrument of crime. Id. at 302.

      On appeal, the defendant challenged, among other things, the

sufficiency of the evidence to support his criminal mischief convictions,

arguing that “damaging a car as a result of a car accident does not constitute

‘tampering.’”   Id. at 308.    Our Court agreed.     We reversed defendant’s

criminal mischief convictions after examining the statutory language of section

3304(a)(2), looking at the common and approved usage of the word “tamper,”

and concluding that the legislature intended “tamper” and “damage” to have

different meanings. Id. at 310.

      Lewis argues in his supplemental brief that under Edwards his “actions

[of damaging a car by driving it into a building while fleeing from police] were

not tampering as there was no evidence that he meddled with or made

changes to the damaged property at issue.” Appellant’s Supplemental Brief,

at 8. While we tend to agree that Edwards would compel us to reverse his

conviction under section 3304(a), that case cannot be applied retroactively to

the instant appeal. Thus, Lewis is entitled to no relief on that claim.

      [W]here an appellate decision overrules prior law and
      announces a new principle, unless the decision specifically
      declares the ruling to be prospective only, the new rule is to be
      applied retroactively to cases where the issue in question is
      properly preserved at all stages of adjudication up to and including
      any direct appeal.




                                     -7-
J-A26013-20



Commonwealth v. Cabeza, 469 A.2d 146, 148 (Pa. 1983) (emphasis

added). “With respect to a retroactivity analysis, a decision announces a new

rule of law if it overrules prior law, expresses a fundamental break from

precedent that litigants may have relied on, or decides an issue of first

impression not clearly foreshadowed by precedent.”             Passarello v.

Grumbine, 87 A.3d 285 (Pa. 2014).            In Flore v. White, 757 A.2d 842,

847 (Pa. 2000), our Supreme Court clarified that:

      There can be no change to statutory law when there has been no
      amendment by the legislature and no prior decision by this Court.
      Only the legislature has the authority to promulgate legislation.
      Our role is to interpret statutes as enacted by the [General]
      Assembly. We affect legislation when we affirm, alter, or overrule
      our prior decisions concerning a statute or when we declare it null
      and void, as unconstitutional. Therefore, when we have not
      yet answered a specific question about the meaning of a
      statute, our initial interpretation does not announce a new
      rule of law. Our first pronouncement on the substance of a
      statutory provision is purely a clarification of existing law.

Id.   at   848   (emphasis   added).     See     McCloskey   v.   Workmen’s

Compensation Appeal Bd., 460 A.2d 237, 239 n.3 (Pa. 1983) (noting that

cases that “merely rely upon a statutory interpretation which was not wholly

without precedent . . . are treated as relating back to the original statute

because they are nothing more than interpretations of existing legislation”).

      Based on McCloskey and its progeny, we conclude that Edwards does

not “overrule[] prior law and announce[] a new principle.” Cabeza, supra.

Rather, it “answer[s] a specific question about the meaning of [the criminal

mischief] statute,” and its “pronouncement on the substance of [that]



                                       -8-
J-A26013-20



statutory provision is purely a clarification of existing law.” Flores, supra at

848.10 Thus, Lewis is not entitled to retroactive application of Edwards.11

       In his next issue, Lewis contends that the trial court imposed an illegal

restitution sentence for the victim’s personal items stolen from his car where

there was no connection between that restitution imposed and the crimes for

which Lewis was convicted. Specifically, he argues that because he was not

convicted of theft or RSP with regard to the items stolen from the victim’s

vehicle, the court’s restitution sentence cannot stand. We agree.

       An appeal from an order of restitution based upon a claim that a

restitution order is unsupported by the record challenges the legality, rather

than the discretionary aspects, of sentencing. Commonwealth v. Atanasio,


____________________________________________


10 We recognize that nothing in our decision today precludes Lewis from filing
a petition for allowance of appeal with the Supreme Court or a Post-Conviction
Relief Act petition. However, under the current state of the law with regard
to retroactive application of Edwards, we are constrained to find that he is
not entitled to the benefit of its application on direct appeal.          See
Commonwealth v. Reid, 235 A.3d 1124, 1159 (Pa. 2020) (“It is elementary
that unless the United States Supreme Court reverses a decision of this Court,
or th[e Pennsylvania Supreme] Court overrules its own prior decision, ‘the law
emanating from the decision remains law.’”), citing Flores, supra at 847.

11 We also note that Lewis neither moved for a judgment of acquittal on his
criminal mischief charge at trial nor included the sufficiency issue in his court-
ordered Pa.R.A.P. 1925(b) statement.           Thus, even if Edwards were
considered a change in the law, he has not preserved the issue “in a manner
to warrant retroactive application[.]” See Commonwealth v. McMillan, 545
A.3d 301, 308 (Pa. Super. 1988) (“[I]n determining whether a party should
be given the benefit of retroactive application of a change in the law upon a
particular issue, the controlling question is whether the reasoning of the new
decision was urged as the basis for relief in the trial court by that party[.]”).


                                           -9-
J-A26013-20



997 A.2d 1181, 1183 (Pa. Super. 2010). The determination as to whether a

trial court imposed an illegal sentence is a question of law; our standard of

review in cases dealing with questions of law is plenary. Id.

     Mandatory restitution, as part of a defendant’s sentence, is authorized

by 18 Pa.C.S.A. § 1106 which states, in relevant part:

     § 1106. Restitution for injuries to person or property

     (a) GENERAL RULE.-- Upon conviction for any crime wherein
     property has been stolen, converted or otherwise unlawfully
     obtained, or its value substantially decreased as a direct result
     of the crime, or wherein the victim suffered personal injury
     directly resulting from the crime, the offender shall be sentenced
     to make restitution in addition to the punishment prescribed
     therefor.

        (c) MANDATORY RESTITUTION.--

        (1) The court shall order full restitution:

              (i) Regardless of the current financial resources
              of the defendant, so as to provide the victim with
              the fullest compensation for the loss. . . .

        (2) At the time of sentencing[,] the court shall specify the
        amount and method of restitution. In determining the
        amount and method of restitution, the court:

              (i) Shall consider the extent of injury suffered by
              the victim, the victim’s request for restitution . .
              . and such other matters as it deems appropriate.

              (ii) May order restitution in a lump sum, by
              monthly installments or according to such other
              schedule as it deems just.

                                   *     *      *

         [(3)] (i) It shall be the responsibility of the district attorneys
        of the respective counties to make a recommendation to the
        court at or prior to the time of sentencing as to the amount
        of restitution to be ordered. This recommendation shall be


                                       - 10 -
J-A26013-20


         based upon information solicited by the district attorney and
         received from the victim.

         (ii) Where the district attorney has solicited information
         from the victims as provided in subparagraph (i) and has
         received no response, the district attorney shall, based on
         other available information, make a recommendation to the
         court for restitution.

18 Pa.C.S.A. § 1106 (emphasis added).              To determine the amount of

restitution, a “but-for” test is used—damages that occur as a result of the

crime are those which would not have occurred but for the defendant’s

criminal conduct. Commonwealth v. Oree, 911 A.2d 169, 174 (Pa. Super.

2006).

     Lewis’   issue   on   appeal   is     controlled   by   our   Court’s   decision,

Commonwealth v. Muhammed, 219 A.3d 1207 (Pa. Super. 2019). In that

case, the defendant entered a negotiated guilty plea to criminal trespass and

was ordered to pay $8,825.98 in restitution.             At the plea hearing, the

defendant admitted he entered the victim’s home, “‘remained inside, that

items were removed and/or damaged,’ and that he knew he did not have a

legal right to be inside the residence.” Id. at 1213. The restitution amount

included the value of property that was stolen or damaged after he entered

the victim’s home. Id.

     On appeal, our Court determined that the court’s restitution order was

illegal “because . . . [the defendant was not] held criminally accountable for

the theft of items from the [victim’s] home.” Id. at 1214. Specifically, the

panel held that “as there was no causal connection between the restitution

imposed for the victim’s stolen property and the crimes for which [the

                                         - 11 -
J-A26013-20



defendant] was held criminally responsible,” id. at 1215, the case had to be

remanded so that the trial court could “modify the amount to reflect only those

losses[12] that directly resulted from the defendant’s conduct.” Id.

         Similarly, where Lewis was acquitted of RSP—the only theft-type offense

for which he was charged—he cannot be ordered to pay restitution for items

found to be missing from the vehicle that he used without authorization.

Without a direct causal connection between any of the crimes for which Lewis

was convicted and the personal property stolen13 from the victim’s vehicle,

the court’s restitution order is illegal and must be modified to reflect only those

losses that directly resulted from Lewis’ conduct.14 See Commonwealth v.

Rotola, 173 A.3d 831 (Pa. Super. 2017).



____________________________________________


12  Because the defendant in Muhammed admitted to having damaged
property in the victim’s house, and because his co-defendant pled guilty to
criminal mischief—which includes property damage as an element of the
offense—the court held that the defendant could also be ordered to make
restitution for the damaged property jointly and severally with his co-
defendant. Id.
13 Specifically, the court ordered restitution for:



        $280 (watch)
        $120 (dancing shoes)
        $110 (tennis shoes)
        $80 (cologne)
        $540 (replacement of green card); and
        $30 (two containers of coins)

N.T. Non-Jury Trial/Sentencing Hearing, 8/8/19, at 86.

14The total value of all property stolen from the victim’s vehicle is $1,160.
See supra at n.8.

                                          - 12 -
J-A26013-20



      We also address the Commonwealth’s concern that the restitution

sentence is illegal because it does not order payment to the victim’s insurance

company.

      It is clear under our Commonwealth’s restitution statute, 18 Pa.C.S.A.

§ 1106, that a court has no discretion and is required to reimburse an

insurance company for monies it has paid to an insured for injuries he or she

has sustained to personal property as a direct result of a defendant’s criminal

actions. See 18 Pa.C.S.A. § 1106(c)(1)(i) (court “shall order the defendant

to pay any restitution ordered for loss previously compensated by an

insurance company to the insurance company”) (emphasis added). In fact, if

a restitution order does not reimburse an insurance company for the amount

it has paid to a victim, the defendant’s sentence is illegal and requires

correction. Commonwealth v. Stradley, 50 A.3d 769 (Pa. Super. 2012).

      Instantly, the victim testified during Lewis’ waiver trial, on the insurance

issue, as follows:

      [D.A.]: What was the value of the damage to your car?

      [Victim]: The value of the damage exceeded the cost of the car
      which was about[—] I have the document, but apparently I
      cannot[—]

      The Court: Just tell us from[—]just tell us if you remember.

      [Victim]: The insurance declared a total loss. They said my car
      was about $8[,]000.

      The Court: Okay, $8[,]000.

      Victim: So, they said we’re not going to fix it because the damage
      is more than that.


                                     - 13 -
J-A26013-20


       The Court: Okay.

N.T. Trial/Sentencing, 8/8/19, at 23.

       Based upon the record, the Commonwealth established that the victim

was actually reimbursed by his insurance company for his losses due to Lewis’

conduct where, in its restitution order, the court compensated the victim for

the $1,000 deductible he paid to his insurance company, and the sentencing

court specifically heard the victim’s testimony—solicited by the district

attorney prior to sentencing—that his insurance company declared his car a

“total loss” at $8,000. Under such circumstances, the insurance company is

deemed to be a section 1106(C)(1)(ii)(D) “victim” that is required to be

reimbursed by the court via restitution.           See 18 Pa.C.S.A. §§ 1106(1)(i),

(ii)(D) (making restitution to insurance company mandatory); id. at §

1106(4)(i)     (making     it   responsibility     of   district   attorneys   to   make

recommendation to court as to amount of restitution to be ordered based upon

information solicited by district attorney and received from victim). Thus, the

restitution order must also be amended to direct that Lewis pay $7,00015 to

the victim’s insurance company as consideration for its compensation to the

victim for his property loss. Id. at §§ 1106(3), (4)(iii) (permitting district

attorney to recommend to court that restitution order be amended “at any

time” when it is “based on information received from the victim”) (emphasis

added).

____________________________________________


15This figure represents the full amount of the loss, $8,000, minus the victim’s
reimbursed $1,000 deductible.

                                          - 14 -
J-A26013-20



      Restitution portion of judgment of sentence vacated. Remainder of

sentence affirmed. Case remanded for modification of the court’s restitution

order in accordance with the dictates of this decision.                Jurisdiction

relinquished.



President Judge Emeritus Stevens joins this Memorandum.

President   Judge   Emeritus   Bender   files   a   Concurring   and   Dissenting

Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/21




                                   - 15 -